DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
 	Claims 2-5, 7-10, and 58-60 remain pending.
Claims 1, 6, 11-57 are cancelled.
Claim 2 is currently amended.
Claims 2-5, 7-10, and 58-60 are currently under consideration to the extent that they read upon Applicant’s elected species.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5, 7-10, 58-60 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kedrowski et al (US 20140004214), Parry et al (J. Agric. Food Chem), and Cho et al (Food and Function)(IDS Reference).
Kedrowski teaches extraction of seed powder, including cranberry and raspberry seeds utilizing the method of Kedrowski (see entire document, for instance, [0003]).  Kedrowski exemplifies extracting cranberry seeds by the method of example II, said method including using a 70% methanol/ 30% water solution for 30 minutes, stirring the composition, vacuum filtering the composition, removing the solvents, separating the composition using HPLC using a C8 column (see entire document, for instance, [0135]). Further, Kedrowski teches:
The method includes subjecting extracts, e.g., fruit extracts including fruit juice and seed extracts or reconstituted fruit extracts or juice such as those from cranberries, raspberries or grapes, to one or more separation techniques, identifying and isolating subtractions with anti-microbial activity and optionally repeating separation and identification/isolation steps using different parameters, prior to isolating fractions having a plurality of individual compounds, or substantially pure fractions having individual chemical compounds, responsible for anti-microbial, e.g., anti-viral, activity. (see [0003]).

Kedrowski, while teaching the instantly claimed method, and teaching that the method can be utilized on raspberry seed powder, does not exemplify utilizing raspberry seed powder, and further, does not identify choosing the ellagitannin.

Cho teaches that ellagitannin is an abundant component of raspberry seeds, wherein ellagitannins are particularly useful for their cancer related activity. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize black and/or red raspberry seed flour as taught by Parry in the method of Kedrowski.  One would have been motivated to do so since Kedrowski directly teaches that raspberry seed extracts can be utilized (see entire document, for instance, [0003]), wherein Parry is teaching that the extracts can have particularly useful properties, and further, Parry indicates the economic benefits of analyzing and isolating beneficial components from what are otherwise deemed waste products.  Further, one would have been motivated to isolate the ellagitannin from the raspberry seed flour since Cho identifies that not only are raspberry seeds abundant 
It is noted that when the fraction selected includes the ellagitannins, the fraction would have the properties that Applicant claims since a product cannot be separated from its properties.  Further, the instant specification indicates that black raspberry flour has an ellagic acid amount of 14.15 mg/g, and red raspberry flour has an ellagic acid amount of 10.01 mg/g (see instant specification, page 23, lines 9-12).
Response to Arguments 
It is noted that Applicant’s arguments are directed to the rejection that did not include the Parry reference.  However, for the sake of compact prosecution, relevant arguments will still be addressed.
Applicant argues in the remarks filed 01/06/2022 that Cho teaches a different method than the instantly claimed method.  Applicant’s argument is not found persuasive.  Specifically, Cho is cited for the teaching that ellagitannin is an abundant component of raspberry seeds, wherein ellagitannins are particularly useful for their cancer related activity, wherein based on said teaching in Cho, one of ordinary skill in the art would have been motivated to utilize the method of Kendrowski to isolate the desired fraction (for instance, the fraction comprising the ellagic acid).  It is further noted that Parry provides direct motivation for why one of ordinary skill in the art would seek to isolate the valuable components that are left over in the waste product from black raspberries and red raspberries.  For at least these reasons, Applicant’s arguments are not found persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/TREVOR LOVE/Primary Examiner, Art Unit 1611